2015 IL App (1st) 133472
                                             No. 1-13-3472
                                                                                      Fifth Division
                                                                                     March 20, 2015

     ______________________________________________________________________________

                                         IN THE
                             APPELLATE COURT OF ILLINOIS
                                     FIRST DISTRICT
     ______________________________________________________________________________

                                                    )
     KEVIN E. O’GORMAN and LAURA O’GORMAN,          )
                                                    )
            Plaintiffs-Appellants,                  )   Appeal from the Circuit Court
                                                    )   of Cook County.
     v.                                             )
                                                    )   No. 06 L 1567
     F.H. PASCHEN, S.N. NIELSEN, INC., an Illinois  )
     Corporation,                                   )   The Honorable
                                                    )   Kathy Flanagan,
            Defendant-Appellee                      )   Judge Presiding.
                                                    )
     (Old Veteran Construction, Inc.,               )
            Defendant).                             )
                                                    )
     ______________________________________________________________________________

               JUSTICE GORDON delivered the judgment of the court, with opinion.
               Presiding Justice Palmer and Justice McBride concurred in the judgment and opinion.

                                               OPINION

¶1         Kevin O’Gorman (plaintiff) was injured while supervising a construction project at which

        defendant F.H. Paschen, S.N. Neilsen, Inc., was operating as a general contractor. Plaintiff

        alleged that he was injured due to the actions of employees of Old Veteran Construction, Inc.

        (Old Veteran), which was operating as a subcontractor for defendant and which is not a party

        to the instant appeal. Plaintiff and his wife, Laura O’Gorman, filed suit against both

        defendant and Old Veteran, alleging that they were negligent and that their negligence was a
     No. 1-13-3472


        cause of plaintiff’s injuries. Defendant filed a motion for summary judgment, arguing that it

        owed no duty to plaintiff, and the trial court granted summary judgment in defendant’s favor.

        Plaintiffs appeal, and we affirm.

¶2                                          BACKGROUND

¶3                                            I. Complaint

¶4         On February 10, 2006, plaintiffs filed a complaint against defendant and Old Veteran; the

        complaint was amended twice and it was the second amended complaint that was the subject

        of defendant’s motion for summary judgment. The second amended complaint alleges that

        defendant contracted with the City of Chicago (the City) to act as a general contractor for

        portions of a construction/renovation project involving the conversion of former police

        department headquarters into a custodial youth center (the project). Part of defendant’s

        responsibilities included the construction of an elevator shaft within the building. “At all

        times relevant herewith, Paschen supervised and controlled or was obligated to supervise and

        control the work for which it contracted, as part of its duties and responsibilities as general

        contractor, including the construction of the elevator shaft.”

¶5         Defendant, in turn, retained Old Veteran to act as a masonry subcontractor on the project.

        Specifically, Old Veteran was hired to perform the masonry work involved in the

        construction of the elevator shaft, including an extension of the elevator shaft above the

        existing roofline of the building. “At all times relevant herewith, the defendant, Old Veteran,

        supervised and controlled or was obligated to supervise and control the work it was doing as

        Paschen’s masonry subcontractor, including the construction of the elevator shaft.”

¶6         On February 10, 2005, City employees cut a hole in the roof of the building to allow for

        extension of the elevator shaft above the roofline and placed a wooden cover over the hole.


                                                      2
     No. 1-13-3472


        The second amended complaint alleges that on February 11, 2005, “Old Veteran removed the

        wooden cover in order to erect and place the courses of cinder block, and it thereafter erected

        and placed the courses of cinder block.” The second amended complaint further alleges that

        “[w]hen it removed the roof cover originally placed by the City, Old Veteran left a piece of

        wood, with a nail imbedded therein, upon the roof in proximity to” a roof hatch that was used

        to access the roof during construction.

¶7         Plaintiff was employed by the City and used the roof hatch on February 14, 2005, to

        access the roof. While attempting to exit the hatch, plaintiff stepped on the piece of wood

        with the nail embedded therein. In pulling the nail from his foot, plaintiff lost his balance and

        fell through the hatch opening to the floor below.

¶8         The first count of the second amended complaint was for negligence against both

        defendant and Old Veteran and alleged that defendant was negligent in one or more of the

        following ways:

                     “a. Failed to maintain a safe work site;

                     b. Failed to assure that the roof cover was removed in a safe and appropriate

               manner;

                     c. Failed to inspect the work area in which Old Veteran was involved to assure

               that its work was done in a safe and workmanlike manner;

                     d. Failed to inspect the work area in which Old Veteran was involved to assure

               that such was clear of construction waste or debris;

                     e. Failed to properly dispose of construction waste or debris or see to it that Old

               Veteran did so;




                                                       3
       No. 1-13-3472


                       f. Failed to warn the plaintiff and others of the risk inherent in leaving debris on

                 the roof, including the nail imbedded in wood;

                       g. Failed to place and provide safe, suitable and proper barricades or other fall

                 protection devices for the hatch, or require their use;

                       h. Failed to warn the plaintiff and others of the risk involved attendant to the [sic]

                 its failure to to [sic] place barricades or other fall protection devices for the hatch, or

                 require their use;

                       i. Allowed the plaintiff and others to enter upon the roof when the nail imbedded

                 in wood was present and when there were no fall protection devices for the hatch.”

          The second amended complaint alleges that, as a result of one or more of these negligent acts

          or omissions, plaintiff sustained severe injuries.

¶9           The second count of the second amended complaint was for loss of consortium against

          both defendant and Old Veteran.

¶ 10                                             II. Discovery

¶ 11                                  A. Discovery Deposition of Plaintiff

¶ 12         At his deposition, plaintiff testified that he began working for the City in 1996 as a

          journeyman carpenter and was currently working as a general foreman of general trades. The

          “general trades” were “[g]lazers, pipe fitters, sheet metal, carpenters, laborers, [and] iron

          workers,” and plaintiff’s responsibility was to coordinate work for the trades under his

          command at the jobsite. The work that could not be performed by the trades would be

          contracted out to a general contractor to complete the work. Plaintiff testified that when

          working on a jobsite, each contactor would have the responsibility of keeping its area clean.

          Plaintiff did not have the responsibility to supervise the work of any non-City contractors.

                                                         4
       No. 1-13-3472


          Plaintiff’s presence on the jobsite would vary, and sometimes he was not present at the site at

          all, but on average, he visited the jobsite four to six times a week to attend weekly jobsite

          meetings, check manpower, and check the progress of the work.

¶ 13          Plaintiff testified that one of the tasks performed by City workers on the instant project

          was the removal of a portion of the building’s roof so that the elevator shaft could be

          extended. Plaintiff instructed his foreman, Anthony Pilas, to perform the work, who, in turn,

          instructed two additional City employees—Jaime Martinez and Terry Regan—to cut the roof,

          which took approximately two days.

¶ 14          Plaintiff testified that approximately a week before his accident, the City workers cut the

          hole in the roof, and sometime between then and February 14, the day of the accident, the

          elevator shaft was extended by Old Veteran, the masonry subcontractor for defendant. On

          February 14, plaintiff observed Old Veteran workers on the third floor of the building taking

          down scaffolding that had been erected inside the elevator shaft. Plaintiff did not observe any

          Old Veteran workers on the roof.

¶ 15          Plaintiff testified that Tuesday or Wednesday of the week of February 7, he went to the

          roof of the building to ensure that his workers had properly secured the opening cut into the

          roof. The opening was covered with 3-by-14 planks across it, then plywood, with “strapping”

          of 2-by-4s and 1-by-4s nailed to the top of the plywood so that it would not blow away.

          When the workers cut the hole in the roof, they cleaned up their debris and threw it away into

          a dumpster located in the parking lot. Plaintiff testified that he accessed the roof via a ladder

          extending through a roof hatch. When he exited the roof hatch, the elevator shaft would have

          been a few feet to his left.




                                                       5
       No. 1-13-3472


¶ 16         Plaintiff testified that on the day of the accident, he climbed the ladder through the roof

          hatch and stepped to the left upon exiting the hatch. He first stepped with his left foot and

          landed on a nail embedded in a blonde piece of wood approximately a foot to two feet long;

          the wood was new and was rectangular in shape, but plaintiff could not recall whether it was

          a 1-by-4 or a 2-by-4. Plaintiff picked up his left foot and “hopped around trying to pull the

          nail out.” He placed a hand on the roof hatch to steady himself, but did not hold onto the

          hatch the entire time. As he hopped, plaintiff backed into the curb of the hatch and fell

          backward, hitting his head on the top of the hatch. When he fell, plaintiff stretched his arms

          out and caught himself on the sides of the hatch. Pilas and City architect John Albrechet

          came to plaintiff’s side and attempted to assist plaintiff, but were unsuccessful. Plaintiff fell

          through the hatch 13 to 15 feet to the floor below and lost consciousness.

¶ 17         Plaintiff testified that he had previously complained to defendant about construction

          debris throughout the building at their regular jobsite meetings. Plaintiff believed the piece of

          wood and nail came from the cover of the elevator shaft and also believed that someone from

          Old Veteran disassembled the cover because “[t]hey had to complete their work” of

          extending the brickwork through the roof. On February 14, the brickwork was above the

          level of the roof. Plaintiff testified that if someone from Old Veteran wanted a City worker to

          remove the cover over the elevator shaft, “[h]e would have to go through me.” As of the time

          of the accident, no one from Old Veteran had asked plaintiff to remove the cover.

¶ 18                            B. Testimony From Other City Employees

¶ 19                            1. Discovery Deposition of Terrence Regan

¶ 20         Terrence Regan testified that he was a carpenter for the City’s department of general

          services and worked on the project at issue in the instant case. Pilas was his foreman and was


                                                       6
       No. 1-13-3472


          the person Regan would turn to with any questions about his work. Regan testified that he

          was involved in cutting a hole in the roof for the extension of the elevator shaft and that

          plaintiff was the person requesting that Regan cut the hole.

¶ 21         Regan testified that as they were cutting the hole, the workers would stack the old roofing

          materials to be later discarded. The roofing materials included pieces of wood with nails

          sticking out of them, and were thrown over the side of the building into the dumpster. All of

          the wood that was discarded was old wood; there were no new pieces of wood in the roofing

          material. However, some of the 1-by-4 that was used was newer wood that was blond in

          color.

¶ 22         Regan testified that Pilas asked the workers to cover the hole. They first laid timbers of 3-

          by-16 down across the hole and nailed them to the roof deck using nail guns. They then

          nailed sheets of three-quarter plywood over the timbers, followed by 1-by-4 strapping that

          was nailed to the timbers through the plywood to hold it down. After the hole was cut and

          covered, Regan did not return to the roof.

¶ 23         When Regan was presented with a photograph of the roof from February 14, 2005, he

          identified masonry bricks, covered by plywood with cinder blocks on top of the plywood, in

          the area where he had cut the hole in the roof. He testified that the bricks, plywood, and

          cinder blocks were not the cover he had placed over the hole and that the cover had

          “definitely” been removed since he had installed it.

¶ 24                            2. Discovery Deposition of John Albrecht

¶ 25         John Albrecht testified that he was formerly an architect with the City’s department of

          general services. He served as a coordinating architect on the project at issue in the instant

          case and “was responsible for the design issues as they arose and making sure the architect


                                                       7
       No. 1-13-3472


          would address those issues as they arose.” He visited the worksite every two weeks and tried

          to attend the regular construction meetings; Albrecht recalled plaintiff making general

          complaints about the cleanliness of the worksite at the meetings.

¶ 26          On February 14, 2005, Albrecht visited the worksite to inspect a heating and air

          conditioning unit on the roof of the building. When he arrived at the building, he met with

          plaintiff and Pilas and they headed for the roof. Albrecht and Pilas went to the roof via a

          ladder to the roof hatch, while plaintiff was temporarily delayed on the third floor. By the

          time plaintiff climbed to the roof, Albrecht and Pilas had moved to the side of the heating and

          air conditioning unit and did not observe him climbing through the hatch. Albrecht observed

          plaintiff on the roof near the hatch, balancing on one foot while pulling a piece of wood with

          a nail embedded in it out of his other foot. Albrecht described the piece of wood as

          approximately six inches, but could not recall whether it was a “two by two or three or four”;

          Albrecht testified that “[i]t was definitely new wood, so it looked like a construction scrap to

          me.”

¶ 27          Albrecht and Pilas had begun walking back in plaintiff’s direction and began hurrying

          when they observed plaintiff in distress. Plaintiff was able to remove the piece of wood, but

          lost his balance and fell backward into the hatch. Albrecht ran to plaintiff, who was holding

          himself up by his arms and legs. Albrecht grabbed plaintiff’s sweater and Pilas grabbed

          plaintiff’s right foot; plaintiff’s sweater began slipping, so Albrecht then grabbed plaintiff’s

          left foot. The upper part of plaintiff’s body slipped, so that plaintiff was hanging head down

          through the hatch. Albrecht could not hold on and plaintiff fell through the hatch to the third

          floor.




                                                       8
       No. 1-13-3472


¶ 28                            3. Discovery Deposition of Anthony Pilas

¶ 29         Anthony Pilas testified that he was an acting carpentry foreman for the City on the

          project at issue in the instant case. Pilas testified that the only work that City carpenters

          performed on the roof of the building was to cut a hole in the roof for the extension of the

          elevator shaft and further testified that the City carpenters would “[a]bsolutely” be

          responsible for cleaning up that debris.

¶ 30         Pilas was present on the roof when the City workers cut the hole and testified that the

          roofing materials were removed in pieces then discarded. The materials would be brought

          down by way of a scissors lift; City employees were not permitted to throw the roofing

          materials off the roof into the dumpster on the side of the building. The hole was then

          secured by a temporary frame made of large timbers covered with plywood; Pilas was not

          present when the cover was created or installed, but testified that the plywood would have

          been nailed or screwed to the timbers. Pilas never witnessed any mason remove the cover

          placed over the shaft by the City workers.

¶ 31         On the day of the accident, Pilas was at the site with plaintiff and they were going to the

          roof with Albrecht, who wished to inspect the chiller unit on the roof. Pilas climbed the

          ladder to the roof first, followed by Albrecht and then plaintiff; there was no one else on the

          roof at the time. Pilas observed debris on the roof, including rope, roofing paper, 2-by-4s,

          plywood, and buckets; Pilas did not know who put the debris on the roof, but testified that

          there was no debris on the roof when the City workers finished cutting the hole for the

          elevator shaft. Pilas and Albrecht were near the chiller unit when plaintiff stepped onto the

          roof. Pilas observed plaintiff come onto the roof and “all of a sudden he stepped on

          something” and began screaming that he had stepped on a nail. Pilas observed plaintiff


                                                       9
       No. 1-13-3472


          reaching down to pull it out, then falling into the hatch. Pilas held onto to plaintiff’s hand and

          Albrecht grabbed plaintiff as well. Plaintiff began flailing his arms and Pilas lost hold of his

          hand. Plaintiff then fell through the opening and Pilas immediately called 911. Pilas testified

          that plaintiff stepped on a piece of 2-by-4 wood that was approximately four inches long.

¶ 32                            4. Discovery Deposition of Anthony Acres

¶ 33          Anthony Acres testified that he worked for the City’s department of general services as a

          construction laborer and worked on the construction project at issue in the instant case. Acres

          was present on the roof when the City carpenters were cutting the hole over the elevator

          shaft. The cutting generated debris, including pieces of wood with nails sticking out from

          them. The debris was placed near the work area while the carpenters were cutting. Acres’ job

          was to periodically clean up all of the debris and throw it over the edge of the roof into the

          dumpster below.

¶ 34          Acres testified that one of the carpenters created a cover and affixed it to the hole they cut

          into the roof. Once the carpenters were finished, they left and Acres disposed of all the debris

          left.

¶ 35                           C. Testimony From Old Veteran Employees

¶ 36                               1. Discovery Deposition of Jesus Cruz

¶ 37          Jesus Cruz testified that he was a superintendent for Old Veteran and was responsible for

          completion of work as well as “all aspects of safety for [the] workers,” including compliance

          with the Occupational Safety and Health Act (OSHA) (29 U.S.C. § 651 et seq. (2006)). Cruz

          had completed a 10-hour OSHA class and had received additional safety training through his

          union. Old Veteran also had a safety plan that Cruz discussed with the workers under his




                                                       10
       No. 1-13-3472


          supervision. In addition to his position as a superintendent, Cruz also performed tuckpointing

          work for Old Veteran.

¶ 38         Cruz testified that his brother Salvador was the superintendent assigned to the

          construction project at issue in 2004 and 2005. Cruz was employed on the project as a

          tuckpointer and was responsible for overseeing the work on the elevator shaft when Salvador

          was in Mexico between November 2004 and March 2005. Old Veteran had been retained as a

          subcontractor on the project by defendant, and while Cruz was overseeing for work for

          Salvador, Cruz met Gary Swart, defendant’s superintendent. Cruz was overseeing the work

          during the time that the elevator shaft was extended through the roofline and had visited the

          roof, “inspecting if everything was going correctly, everything was going fine, cleanup,

          everything—they had enough material and everything to complete the job.” Cruz visited the

          worksite once or twice a week and went to the roof twice.

¶ 39         Cruz testified that when he was on the roof, he did not observe any plywood on the roof

          but observed that “Forty, 50 percent of the roof” contained discarding roofing material. Cruz

          further testified that if the Old Veteran workers discovered the elevator shaft covered by

          nailed boards, they would ask Swart to remove the boards; nobody made such a request of

          Swart during the project. However, if the workers observed the shaft covered by plywood

          with masonry blocks on it, they would simply remove the blocks and the plywood.

¶ 40         Cruz testified that Old Veteran’s workers had no need to use any nails to do their work on

          the elevator shaft and would have no reason to break any wood that had nails embedded in it

          and leave it on the roof. Cruz further testified that the Old Veteran workers understood that

          they were responsible for cleaning up after themselves and performing any “housekeeping.”

          If Cruz had observed any debris, even if not caused by Old Veteran’s workers, he would have


                                                     11
       No. 1-13-3472


          brought it to someone’s attention or had it removed. Similarly, Cruz would expect any of Old

          Veteran’s workers to bring to his or Swart’s attention any safety hazard they observed in the

          area in which they were working, even if that hazard was created by someone else.

¶ 41                             2. Discovery Deposition of Paul Noble

¶ 42         Paul Noble testified that he was a bricklayer for Old Veteran on the construction project

          at issue in the instant case and that he and Adelbert Norwood added three rows of eight-inch

          masonry block to the existing elevator shaft. Noble testified that he added the rows of

          masonry block from the inside of the elevator shaft, while Norwood was on the roof. There

          was no covering over the elevator shaft when Noble arrived, nor did he or Norwood cover

          the elevator shaft when they left. He testified that the shaft should not have been left

          uncovered, so the laborers working with Noble and Norwood should have covered the shaft;

          however, he was unaware of anything that happened before or after he left the shaft.

¶ 43         Noble testified that he received his instructions to do the roofing work from Salvador

          Cruz and did not speak to anyone from defendant’s office; Noble did not know either Swart

          or David Roy, defendant’s project manager.

¶ 44                          3. Discovery Deposition of Adelbert Norwood

¶ 45         Adelbert Norwood testified that he retired in 2004, but performed odd jobs, including

          working for Old Veteran as a bricklayer to extend the elevator shaft on the project at issue in

          the instant case. He was asked to work by Salvador Cruz, and he and Noble added three

          courses of eight-inch masonry block to the elevator shaft. They were assisted by two

          laborers, but Norwood was unable to recall their names.

¶ 46         Norwood testified that he added the courses of block from the roof, which he accessed

          through the nearby roof hatch. When he came onto the roof, the elevator shaft was


                                                      12
       No. 1-13-3472


          uncovered. Norwood identified three-quarter inch plywood covering the elevator shaft in a

          photograph he was shown as an exhibit, but testified that “[i]t wasn’t there when I was

          there.” Norwood did not cover the shaft when they were done and was unaware of whether

          the laborers did so. Norwood did not observe any debris around the elevator shaft.

¶ 47          Norwood was unaware of the company for which Old Veteran was providing masonry

          work and did not know Swart or Roy.

¶ 48                               4. Discovery Deposition of Jose Maldonado

¶ 49          Jose Maldonado testified that he was the owner of Old Veteran and that under Old

          Veteran’s subcontract with defendant, Old Veteran employees were responsible for cleaning

          up after themselves when they installed the elevator shaft; nobody else was responsible for

          cleaning up after Old Veteran. Maldonado testified that it was Old Veteran’s practice to

          dispose of garbage daily and Old Veteran employees would not leave garbage behind when

          they left for the day.

¶ 50          Maldonado testified that he would expect the company that cut the hole in the roof to

          have covered it. If such a cover was present, then the company that cut the hole would be

          required to remove it for Old Veteran workers to complete their work and would replace it

          afterwards; “[t]hat’s normally how the procedure’s followed.” The Old Veteran workers

          would not have been permitted to remove the cover as “that’s against our regulations.”

¶ 51          Maldonado testified that Swart would call him when defendant needed work done. Swart

          did not tell Old Veteran how to do its work and did not direct the means and methods of the

          work.




                                                        13
       No. 1-13-3472


¶ 52                           D. Testimony From Defendant’s Employees

¶ 53                              1. Discovery Deposition of Gary Swart

¶ 54         Gary Swart testified that he was a superintendent for defendant and served in that

          capacity on the construction project at issue in the instant case. His responsibilities as

          superintendent were to “[s]chedule my subcontractors, keep an eye on the job they

          performed, basically be safety guy, that type of stuff.” Swart had completed a 10-hour OSHA

          training course in 2000 and a 30-hour OSHA training course in 2002.

¶ 55         Swart testified that his responsibilities on the worksite included making sure that the

          subcontractors kept the worksite clean and safe and to identify any potential violations of

          OSHA. During the course of the project, he would walk the jobsite daily, including areas in

          which defendant’s subcontractors were working. If he observed a safety hazard that had been

          created by defendant’s subcontractor, “I would be responsible for it. I would have to have my

          contractors clean it.” Similarly, if he observed the subcontractors doing something wrong, he

          would instruct them to “fix it” and if he observed them doing something unsafe, he would

          order them to stop. Swart testified that he would not be responsible for cleaning up areas

          worked on by a different general contractor, such as the City.

¶ 56         Swart testified that defendant’s project manager for the project was David Roy, and Roy

          visited the site weekly, typically on the days that there were meetings relating to the site. Leo

          Wright was a senior project manager for defendant’s “JOC division” and visited the site

          “[o]ccasionally.”

¶ 57         Swart testified that defendant had a safety plan and that he would consult the safety plan

          as specific issues occurred onsite. He further testified that it was his responsibility to enforce




                                                       14
       No. 1-13-3472


          defendant’s safety manual at the jobsite. If a subcontractor encountered a safety hazard,

          Swart would expect the subcontractor to bring it to his attention.

¶ 58         Swart testified that there were regular Tuesday meetings for the jobsite concerning

          “[c]oordination and job schedule,” as well as problems on the jobsite. These meetings would

          be attended by “[l]ots of different people,” including plaintiff and many others from the City.

          Swart did not recall any complaints as to defendant’s or Old Veteran’s work at the meetings.

¶ 59         Swart testified that he spoke to the Old Veteran workers on February 11 about finishing

          up their work that day. Swart spoke to the workers on the third floor of the building and was

          able to observe sunlight through the elevator shaft, indicating that there was no cover over

          the shaft. Swart instructed the workers to cover the hole in the roof when they left. Swart

          believed that after the City workers cut the hole in the roof for the elevator shaft, they

          covered it, because it was “just basic common sense that you wouldn’t leave a big gaping

          hole in the roof.” Swart testified that if the City workers had nailed the cover to the hole, Old

          Veteran workers could have removed the cover using their hammers and would not have

          needed to ask his permission, but further testified that he was not aware of whether the cover

          had been nailed down; Swart later testified that the hammers that the Old Veteran workers

          carried were masonry hammers, which did not have a “claw” end to remove nails but instead

          had a “chisel” end.

¶ 60         Swart testified that on February 14, 2005, he arrived at the worksite at approximately 7

          a.m. and left at approximately 11 a.m. Upon arriving, Swart noticed that it was raining and

          searched for his two laborers inside the elevator shaft, who were the only subcontractors

          defendant had on site that day. Swart observed them for approximately five minutes, “[j]ust

          long enough to make sure they were there on site doing what I needed,” which was cleaning


                                                       15
       No. 1-13-3472


          out the interior of the elevator shaft. Swart then generally checked the stairwell, which was

          empty due to the rain, and sat in his vehicle completing paperwork and making phone calls.

¶ 61         At approximately 10:30 a.m., Swart was in his vehicle preparing to leave the worksite

          when he observed a fire truck pulling in. As this was an unusual occurrence, Swart “figured I

          better go back in and see what’s going on.” Swart was standing in the building’s foyer when

          he learned of plaintiff’s accident. Pilas informed Swart that plaintiff had stepped on a nail

          and in the process of jumping on one foot to remove the nail, plaintiff fell through the roof

          hatch. Pilas further informed Swart that Pilas and Albrecht had tried to hold onto plaintiff as

          long as possible but that plaintiff “pulled away” and fell through the hatch.

¶ 62         Swart spoke to David Roy, his boss, who asked him to take photographs of the roof and

          to try to locate the piece of wood. Swart remained in the foyer for 30 to 45 minutes, then

          went to the roof to try to locate the board that plaintiff had stepped on and was unable to

          locate it. Pilas had informed Swart that plaintiff stepped on a “small piece of wood with a

          nail in it.” After 5 to 10 minutes, Swart left the worksite. When Swart went to the roof, he

          observed that the extended elevator shaft was covered with plywood held down by cinder

          blocks.

¶ 63         Swart testified that the Old Veteran workers would not have been on the roof that day

          because “they had no reason to be on the roof,” since they were cleaning the elevator shaft

          and disassembling the scaffolding inside it, which did not require access to the roof.

¶ 64                              2. Discovery Deposition of Leo Wright

¶ 65         Leo Wright testified that he was currently vice president with defendant but that he had

          formerly been Chicago job order contracting division manager, a position which concerned

          term contracts with the City. Wright testified that defendant had a four-term contract with the


                                                       16
       No. 1-13-3472


          City’s department of general services and that as part of the contract, defendant agreed to be

          bound by the City’s general conditions.

¶ 66         Wright testified that Swart was defendant’s superintendent on the project at issue in the

          instant case, and David Roy was defendant’s project manager. Wright’s responsibilities were

          “to manage my project managers and superintendents, review budgets, review subcontracts,

          establish manpower for each contract, be the liaison with the owners.” As superintendent,

          Wright would have expected Swart “to visit [the site] on a regular basis, being daily or

          multiple times during the day if required depending on what activities were happening at the

          time, ensuring that subcontractors were putting work in place correctly, general

          housekeeping and to track the progress.” Wright testified that “general housekeeping”

          included making sure that any of defendant’s subcontractors were cleaning up after

          themselves and not leaving any debris.

¶ 67         Wright testified that under the general conditions of defendant’s contract with the City,

          defendant was required “to take all precautions that might be necessary to render all portions

          of the work secure in every respect or to decrease the liability of accidents from any cause or

          to avoid contingencies which are liable to delay the completion of the work.” Defendant also

          agreed to be “solely responsible for safety” and had “sole and complete responsibility for

          implementation of a safety program.” Finally, defendant agreed that during construction, it

          would “keep the work site and adjacent premises as free from material, debris and rubbish as

          [was] practicable and, when directed, would immediately remove same entirely when ***

          such material, debris or rubbish constitute[d] a nuisance, a safety hazard or [was]

          objectionable in any way to the public.”




                                                      17
       No. 1-13-3472


¶ 68                               3. Discovery Deposition of David Roy

¶ 69          David Roy testified that he was a project manager for defendant on the construction

          project at issue in the instant case. Roy testified that it was a subcontractor’s responsibility to

          dispose of debris in the immediate work area as work progressed, but the subcontractor

          would not be responsible for cleaning up another subcontractor’s work. In that case,

          however, the subcontractor would have the obligation to alert someone of the debris.

¶ 70                                             III. Contract

¶ 71          The record on appeal contains the subcontract agreement between defendant and Old

          Veteran, entered into on April 9, 2004. Paragraph 2 of the subcontract agreement provides

          that “the provisions of the contract between the Contractor and the Owner (hereinafter the

          ‘General Contract’) including but not limited to, the General and Supplementary Conditions,

          the Plans and Specifications, all Contract Requirements, and the particular Specifications

          relating to the Work of Subcontractor, insofar as they are applicable, are hereby incorporated

          herein by this reference and are binding upon the Subcontractor.”

¶ 72          Paragraph 19 of the subcontract agreement is entitled “Safety” and provides in relevant

          part:

                       “Subcontractor agrees and understands that neither Contractor nor Architect will

                  make continuous or exhaustive inspections to assure Subcontractor’s compliance with

                  applicable safety rules, regulations or requirements. Subcontractor shall be solely

                  responsible to assure the safety of its own equipment, appliances, material, and

                  working conditions, techniques, and procedures, and Contractor is not responsible in

                  any manner for the safety of Subcontractor’s Work. If the Subcontractor fails to

                  correct unsafe procedures, acts or conditions within a reasonable time of notification


                                                        18
       No. 1-13-3472


                by Contractor, however, Contractor may (but has no contractual obligation to do so)

                correct the unsafe practice and backcharge the Subcontractor for these costs.

                Repeated failures to correct unsafe practices may result in the termination of this

                Agreement. In the event Contractor receives a penalty from OSHA as a result of a

                violation of OSHA by Subcontractor and Contractor is cited under the multi-

                employer worksite rule, Subcontractor agrees to defend, indemnify and hold harmless

                Contractor for the imposition of any fines and/or penalties.”

¶ 73         Paragraph 20 of the subcontract agreement is entitled “Clean-Up” and provides, in full:

                       “a) Subcontractor shall, at its own cost and expense [1)] keep the premises free at

                all times from all waste materials, packing materials and other rubbish generated by

                Subcontractor in locations or containers as designated by Contractor, 2) clean and

                remove from its own Work and from all contiguous work areas any soiling, staining,

                mortar, plaster, concrete, or dirt resulting from the execution of its Work in each area,

                3) perform such cleaning as may be required to leave the Work area ‘broom clean’

                and 4) at the completion of its Work, remove all of its tools, equipment, scaffolds,

                shanties, and surplus materials and perform final clean-up as required by Contractor.

                       b) If the Subcontractor is lax in its cleaning, the Contractor will give notice to the

                Subcontractor’s field personnel and written notice to the Subcontractor that the

                cleaning is not being kept current. If after twenty four hours (24) notice,

                Subcontractor has failed to abide with clean-up requirements, Contractor shall

                perform the Subcontractor’s cleaning and backcharge the Subcontractor for the

                costs.”




                                                        19
       No. 1-13-3472


¶ 74                                IV. Motion for Summary Judgment

¶ 75         On July 23, 2013, defendant filed a motion for summary judgment. Defendant argued,

          first, that plaintiffs had provided no evidence establishing that the debris upon which plaintiff

          stepped was created by defendant or by Old Veteran and, therefore, defendant owed no duty

          to plaintiff. Instead, defendant claimed that all facts pointed to City employees as the source

          of the nail-embedded piece of wood. Defendant also argued that it owed no duty to plaintiff

          because it had delegated safety and housekeeping responsibilities to Old Veteran.

¶ 76         On August 26, 2013, the trial court granted defendant’s motion for summary judgment.

          The court noted that there was no allegation that defendant created the debris that caused

          plaintiff’s injury and that defendant’s liability was based on its role as the general contractor

          of the project and its duty to maintain safety at the worksite. The court found that while

          plaintiff referenced the duties delineated in the contract between defendant and the City, it

          was the subcontract between defendant and Old Veteran that was at issue. The subcontract

          between defendant and Old Veteran delegated the responsibility for jobsite safety and

          cleanup to Old Veteran; the court also noted that the contract between the City and defendant

          did not prohibit this delegation of duty.

¶ 77         The court also noted that a general contractor requiring OSHA compliance by a

          subcontractor did not create a duty on the part of the general contractor to ensure that those

          standards were met, and there was nothing in the record to indicate that defendant in any way

          attempted to assert or exercise any control over the safety or cleanliness of Old Veteran’s

          work. Consequently, the court found that defendant owed no duty to plaintiff and that

          summary judgment in defendant’s favor was appropriate. The court further found that there

          was no just reason to delay the enforcement or appeal of its order.


                                                       20
       No. 1-13-3472


¶ 78         Plaintiffs filed a motion to reconsider on September 25, 2013, which was denied on

          October 4, 2013. This appeal follows.

¶ 79                                            ANALYSIS

¶ 80         On appeal, plaintiffs argue that the trial court erred in granting summary judgment in

          defendant’s favor on the basis that defendant owed no duty to plaintiff. As an initial matter,

          defendant raises several issues with plaintiffs’ brief on appeal, primarily with the brief’s lack

          of citation to the record on appeal. Defendant argues that plaintiffs’ statement of facts

          violates Illinois Supreme Court Rule 341(h)(6) (eff. Feb. 6, 2013), which requires the

          statement of facts to be “stated accurately and fairly without argument or comment, and with

          appropriate reference to the pages of record on appeal,” and makes a similar argument with

          respect to several areas of the argument portion of plaintiffs’ brief. Plaintiffs’ brief lacks

          citations to the record in the first six pages of the statement of facts and the recitation of the

          provisions of defendant’s contract with the City combines portions of several provisions

          summarized under plaintiffs’ descriptive captions. While we may strike the statement of facts

          or dismiss the appeal due to violations of Rule 341(h)(6), we will not do so in the instant case

          as plaintiffs’ violations do not hinder our review. See Szczesniak v. CJC Auto Parts, Inc.,

          2014 IL App (2d) 130636, ¶ 8. However, we will disregard the noncompliant portions of

          plaintiffs’ statement of facts in our review. Szczesniak, 2014 IL App (2d) 130636, ¶ 8. We

          reach a similar result as to the lack of citations in the argument portion of plaintiffs’ brief.

          We now turn to the merits of plaintiffs’ appeal.

¶ 81         A trial court is permitted to grant summary judgment only “if the pleadings, depositions,

          and admissions on file, together with the affidavits, if any, show that there is no genuine

          issue as to any material fact and that the moving party is entitled to a judgment as a matter of


                                                       21
       No. 1-13-3472


          law.” 735 ILCS 5/2-1005(c) (West 2008). The trial court must view these documents and

          exhibits in the light most favorable to the nonmoving party. Home Insurance Co. v.

          Cincinnati Insurance Co., 213 Ill. 2d 307, 315 (2004). We review a trial court’s decision to

          grant a motion for summary judgment de novo. Outboard Marine Corp. v. Liberty Mutual

          Insurance Co., 154 Ill. 2d 90, 102 (1992). De novo consideration means we perform the same

          analysis that a trial judge would perform. Khan v. BDO Seidman, LLP, 408 Ill. App. 3d 564,

          578 (2011).

¶ 82         “Summary judgment is a drastic measure and should only be granted if the movant’s right

          to judgment is clear and free from doubt.” Outboard Marine Corp., 154 Ill. 2d at 102.

          However, “[m]ere speculation, conjecture, or guess is insufficient to withstand summary

          judgment.” Sorce v. Naperville Jeep Eagle, Inc., 309 Ill. App. 3d 313, 328 (1999). A

          defendant moving for summary judgment bears the initial burden of proof. Nedzvekas v.

          Fung, 374 Ill. App. 3d 618, 624 (2007). The defendant may meet his burden of proof either

          by affirmatively showing that some element of the case must be resolved in his favor or by

          establishing “ ‘that there is an absence of evidence to support the nonmoving party’s case.’ ”

          Nedzvekas, 374 Ill. App. 3d at 624 (quoting Celotex Corp. v. Catrett, 477 U.S. 317, 325

          (1986)). In other words, there is no evidence to support the plaintiff’s complaint.

¶ 83         “ ‘The purpose of summary judgment is not to try an issue of fact but *** to determine

          whether a triable issue of fact exists.’ ” Schrager v. North Community Bank, 328 Ill. App. 3d
696, 708 (2002) (quoting Luu v. Kim, 323 Ill. App. 3d 946, 952 (2001)). We may affirm on

          any basis appearing in the record, whether or not the trial court relied on that basis or its

          reasoning was correct. Ray Dancer, Inc. v. DMC Corp., 230 Ill. App. 3d 40, 50 (1992).




                                                       22
       No. 1-13-3472


¶ 84         In the case at bar, plaintiffs challenge the trial court’s finding that defendant owed

          plaintiff no duty as a matter of law. Plaintiffs’ theory of recovery is grounded in common-law

          negligence. “The essential elements of a cause of action based on common-law negligence

          are the existence of a duty owed by the defendant to the plaintiff, the breach of that duty, and

          the injury proximately caused by that breach.” Cochran v. George Sollitt Construction Co.,

          358 Ill. App. 3d 865, 873 (2005) (citing Ward v. K mart Corp., 136 Ill. 2d 132, 140 (1990)).

          As noted, here, plaintiffs’ arguments focus on the duty element. “Whether there is common

          law negligence, in the context of a construction-related injury, is analyzed under section 414

          of the Restatement (Second) of Torts.” Kotecki v. Walsh Construction Co., 333 Ill. App. 3d
583, 587 (2002) (citing Bokodi v. Foster Wheeler Robbins, Inc., 312 Ill. App. 3d 1051, 1057-

          58 (2000)).

¶ 85                         I. Section 414 of the Restatement (Second) of Torts

¶ 86         “Generally, one who employs an independent contractor is not liable for the latter’s acts

          or omissions.” Joyce v. Mastri, 371 Ill. App. 3d 64, 73 (2007) (citing Downs v. Steel & Craft

          Builders, Inc., 358 Ill. App. 3d 201, 204-05 (2005)). However, section 414 of the

          Restatement (Second) of Torts (1965), “which has long been recognized as an expression of

          law in Illinois,” provides an exception to the general rule, referred to as the “retained control”

          exception. Cochran, 358 Ill. App. 3d at 873-74 (citing Larson v. Commonwealth Edison Co.,

          33 Ill. 2d 316, 325 (1965)); Calloway v. Bovis Lend Lease, Inc., 2013 IL App (1st) 112746,

          ¶ 47.

¶ 87         Section 414 provides:

                        “One who entrusts work to an independent contractor, but who retains the control

                  of any part of the work, is subject to liability for physical harm to others for whose


                                                       23
       No. 1-13-3472


                 safety the employer owes a duty to exercise reasonable care, which is caused by his

                 failure to exercise his control with reasonable care.” Restatement (Second) of Torts §

                 414 (1965).

¶ 88         “The Restatement describes a continuum of control, explaining [that] the employer is

          subject to liability as master under the principles of agency where the employer retains

          control over the operative detail of any part of the contractor’s work. [Citation.] If the

          employer retains only supervisory control, i.e., power to direct the order in which work is

          done, or to forbid its being done in a dangerous manner, then the employer is subject to

          liability under section 414 unless he exercised supervisory control with reasonable care.”

          Martens v. MCL Construction Corp., 347 Ill. App. 3d 303, 314 (2004) (citing Restatement

          (Second) of Torts § 414, cmt. a (1965)). Thus, “[a]s comment a to section 414 clarifies, the

          general contractor, by retaining control over the operative details of its subcontractor’s work,

          may become vicariously liable for the subcontractor’s negligence; alternatively, even in the

          absence of such control, the general contractor may be directly liable for not exercising his

          supervisory control with reasonable care.” Cochran, 358 Ill. App. 3d at 874.

¶ 89         However, the “retained control” concept is limited by comment c to section 414:

                       “In order for the rule stated in this Section to apply, the employer must have

                 retained at least some degree of control over the manner in which the work is done. It

                 is not enough that he has merely a general right to order the work stopped or resumed,

                 to inspect its progress or to receive reports, to make suggestions or recommendations

                 which need not necessarily be followed, or to prescribe alterations and deviations.

                 Such a general right is usually reserved to employers, but it does not mean that the

                 contractor is controlled as to his methods of work, or as to operative detail. There


                                                      24
       No. 1-13-3472


                 must be such a retention of a right of supervision that the contractor is not entirely

                 free to do the work in his own way.” Restatement (Second) of Torts § 414, cmt. c

                 (1965).

          Thus, negligence and, specifically, the existence of a duty under section 414 “turn[] on

          whether the defendant controls the work in such a manner that he should be held liable.”

          Martens, 347 Ill. App. 3d at 315; Calloway, 2013 IL App (1st) 112746, ¶ 50. “Whether a

          contractor retained such control over a subcontractor’s work so as to give rise to liability is

          an issue reserved for a trier of fact, unless the evidence presented is insufficient to create a

          factual question.” Joyce v. Mastri, 371 Ill. App. 3d 64, 74 (2007) (citing Bokodi v. Foster

          Wheeler Robbins, Inc., 312 Ill. App. 3d 1051, 1059 (2000)).

¶ 90         In the case at bar, the trial court found that defendant had not retained control over Old

          Veteran’s work as a matter of law. On appeal, plaintiffs argue that defendant exerted

          sufficient control over Old Veteran’s work for direct liability under section 414. We note that

          while plaintiffs make a reference to vicarious liability in the “Issues Presented for Review”

          section of their brief, they make no arguments concerning vicarious liability in the argument

          section of their brief. Accordingly, we do not consider it in our analysis. Roiser v. Cascade

          Mountain, Inc., 367 Ill. App. 3d 559, 568 (2006) (by failing to offer supporting legal

          authority or “any reasoned argument,” plaintiffs waived consideration of their theory for

          asserting personal jurisdiction over defendants); People v. Ward, 215 Ill. 2d 317, 332 (2005)

          (“point raised in a brief but not supported by citation to relevant authority *** is therefore

          forfeited”); In re Marriage of Bates, 212 Ill. 2d 489, 517 (2004) (“A reviewing court is

          entitled to have issues clearly defined with relevant authority cited.”); Ferguson v. Bill

          Berger, Associates, Inc., 302 Ill. App. 3d 61, 78 (1998) (“it is not necessary to decide this


                                                      25
       No. 1-13-3472


          question since the defendant has waived the issue” by failing to offer case citation or other

          support as Supreme Court Rule 341 requires); Ill. S. Ct. R 341(h)(7) (eff. Feb. 6, 2013)

          (argument in appellate brief must be supported by citation to legal authority and factual

          record).

¶ 91                               II. Direct Liability Under Section 414

¶ 92         As noted, “the general contractor may be directly liable for not exercising his supervisory

          control with reasonable care,” even in the absence of control sufficient to subject the general

          contractor to vicarious liability. Cochran, 358 Ill. App. 3d at 874. Here, plaintiffs argue that

          they presented at least a question of fact as to direct liability under section 414 because (1)

          the contract between defendant and the City contemplated close supervision and control by

          defendant and (2) defendant took an active role in scheduling and coordinating the work and

          in safety matters.

¶ 93         Plaintiffs first argue that the trial court erred in not giving any consideration to the

          contract between defendant and the City, which provided that even if the City consented to

          the general contractor’s use of a subcontractor (as occurred in the instant case), “in no [event]

          shall such consent relieve the Contractor from his obligations, or change the terms of the

          Contract.” We do not find this argument persuasive.

¶ 94         While defendant’s contract with the City made defendant responsible for the safety of the

          work, defendant’s subcontract with Old Veteran delegated this duty to Old Veteran. Plaintiffs

          point to no provision of the contract prohibiting such a delegation. The subcontract provides

          that the provisions of the contract between the City and defendant were binding upon Old

          Veteran and expressly provides that “Subcontractor shall be solely responsible to assure the

          safety of its own equipment, appliances, material, and working conditions, techniques, and


                                                       26
       No. 1-13-3472


          procedures, and Contractor is not responsible in any manner for the safety of Subcontractor’s

          Work.” “The best indicator of whether a contractor has retained control over the

          subcontractor’s work is the parties’ contract, if one exists.” Downs v. Steel & Craft Builders,

          Inc., 358 Ill. App. 3d 201, 205 (2005); Wilfong v. L.J. Dodd Construction, 401 Ill. App. 3d
1044, 1061 (2010). Here, the contract demonstrates that defendant did not retain control over

          Old Veteran’s conduct. Accordingly, the trial court did not err in giving the subcontract more

          weight than the contract between defendant and the City.

¶ 95         Furthermore, we cannot agree with plaintiffs’ contention that defendant took an active

          role in scheduling and coordinating the work and in safety matters. While defendant

          coordinated the schedules of the subcontractors, this is not sufficient for direct liability. The

          deposition testimony indicates that defendant never directed the manner in which Old

          Veteran employees performed their work. For instance, Swart, defendant’s superintendent,

          testified that on the day of plaintiff’s accident, he observed Old Veteran’s workers for

          approximately five minutes, “[j]ust long enough to make sure they were there on site doing

          what I needed,” which was cleaning out the interior of the elevator shaft. Swart then

          generally checked the stairwell, which was empty due to the rain, and sat in his vehicle

          completing paperwork and making phone calls. Additionally, Maldonado, the owner of Old

          Veteran, testified that Swart did not tell Old Veteran how to do its work and did not direct the

          means and methods of the work. The two bricklayers responsible for extending the elevator

          shaft, Noble and Norwood, testified that they did not speak to anyone from defendant’s office

          and did not even know who Swart or Roy were; they further testified that they received

          direction only from Old Veteran’s superintendent. Accordingly, there is no evidence that




                                                       27
       No. 1-13-3472


          Swart or anyone else from defendant’s office ever directed the manner in which Old Veteran

          workers performed their work.

¶ 96         We find the cases relied on by plaintiffs to be factually distinguishable. For instance, in

          Bokodi v. Foster Wheeler Robbins, Inc., 312 Ill. App. 3d 1051, 1063 (2000), the subcontract

          between the general contractor and the subcontractor purported to leave the subcontractor in

          control of its work, but nevertheless “went to great lengths to control the safety standards at

          the work site.” Additionally, the general contractor’s actions “indicated a substantial level of

          involvement in the incidental activities at the work site,” with a full-time safety manager

          conducting weekly safety meetings and checking for compliance, as well as having the power

          to halt the subcontractors’ work if there were safety violations. Bokodi, 312 Ill. App. 3d at

          1063. The general contractor was also authorized “to instruct the subcontractors’ employees

          to comply with safety standards in even the most minute details.” Bokodi, 312 Ill. App. 3d at

          1063. Finally, “due to the fact that defendants were constantly monitoring this work site,”

          they should have known of the methods employed in the case that led to the plaintiff’s injury.

          Bokodi, 312 Ill. App. 3d at 1063.

¶ 97         Similarly, in Wilkerson v. Paul H. Schwendener, Inc., 379 Ill. App. 3d 491, 497 (2008),

          “[a]lthough the contract between Monarch [(the subcontractor)] and defendant [(the general

          contractor)] seemingly left to Monarch control of the operative details of its work and the

          safety of its employees, defendant’s actions on the jobsite show defendant retained more than

          a general right of supervision.” The court specifically pointed to a letter asserting the

          defendant’s discretionary authority to stop the subcontractor’s work as the “best evidence” of

          the control, and also noted that the subcontractor had a contractual obligation to attend safety

          meetings, to comply with the defendant’s list of 21 safety procedures, and to submit for the


                                                      28
        No. 1-13-3472


           defendant’s approval a site-specific safety plan and minutes of the subcontractor’s own

           weekly safety meetings. Wilkerson, 379 Ill. App. 3d at 497.

¶ 98           Likewise, in Aguirre v. Turner Construction Co., 501 F.3d 825, 831 (7th Cir. 2007), the

           Seventh Circuit noted that, as in Bokodi, the subcontract placed the subcontractor in control

           of its work but the actions of the general contractor demonstrated retained control. The court

           pointed to specific safety and design requirements, regular monitoring and the authority to

           halt unsafe work, and further noted that the general contractor required the subcontractor to

           follow 23 rules specific to scaffold construction and that the general contractor had imposed

           specific alternative design requirements on the scaffold that led to the plaintiff’s injury.

           Aguirre, 501 F.3d at 830-31.

¶ 99           In the case at bar, by contrast to the three cases cited by plaintiffs, the subcontract leaves

           to Old Veteran the control of its work and does not purport to control the safety standards at

           the work site. Indeed, the subcontract specifically notes that “neither Contractor nor Architect

           will make continuous or exhaustive inspections to assure Subcontractor’s compliance with

           applicable safety rules, regulations or requirements,” making the subcontract almost the

           opposite of the one at issue in Bokodi. Additionally, there was no evidence that anyone from

           defendant’s office conducted safety meetings or attempted to control safety in any way.

           Finally, there was no evidence that anyone from defendant’s office was aware of any debris

           left on the roof.

¶ 100          Finally, we note that there is no evidence that defendant knew or should have known of

           the alleged safety violation. “According to comment b to section 414, the general

           contractor’s knowledge, actual or constructive, of the unsafe work methods or a dangerous

           condition is a precondition to direct liability.” Cochran, 358 Ill. App. 3d at 879-80; Lee v. Six


                                                        29
        No. 1-13-3472


           Flags Theme Parks, Inc., 2014 IL App (1st) 130771, ¶ 102; Calderon v. Residential Homes

           of America, Inc., 381 Ill. App. 3d 333, 347 (2008). Thus, in Cochran, we found that the

           general contractor was not directly liable for a worker’s injury in falling off an unsafe ladder

           where the unsafe condition was in existence for an hour at most and the general contractor

           had no knowledge of the unsafe condition. Cochran, 358 Ill. App. 3d at 880.

¶ 101         In the case at bar, we note that it is not clear whether the nail was even left by Old

           Veteran employees or the precise day that the nail was left on the roof, as no one testified

           that he or she was actually present when the nail was left on the roof. Additionally, none of

           defendant’s employees went onto the roof until after plaintiff’s accident, when Swart went to

           the roof to try to locate the nail. Accordingly, in the absence of any evidence as to actual or

           constructive knowledge of Old Veteran’s allegedly unsafe work methods, there can be no

           direct liability against defendant.

¶ 102                                            CONCLUSION

¶ 103         For the reasons set forth above, the trial court did not err in granting summary judgment

           in defendant’s favor.

¶ 104         Affirmed.




                                                       30